Citation Nr: 1603900	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for tension headaches (currently assigned staged ratings of 0 percent prior to November 28, 2007, 10 percent from that date to July 18, 2012, and 30 percent from that date).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to April 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered the Veteran's claim following receipt of additional evidence after a September 2007 rating decision had decided the claim, and increased the rating for tension headaches to 10 percent, effective November 28, 2007.  An interim (September 2012) rating decision further increased the rating for tension headaches to 30 percent, effective July 18, 2012.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2015, the Board remanded the case for additional development.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim.   

The veteran has alleged that his service-connected headaches have impacted substantially on his employment, causing quite significant absences from work.  The Board's remand instructed the AOJ to ask the Veteran to identify each of his employers from November 2006 to the present, provide the approximate dates of employment with each, and provide releases for VA to secure employment records bearing in the instant claim for increase from each.  If his response was incomplete, he was to be so advised and afforded opportunity to complete his submission.  The AOJ was then to contact each employer and secure for association with the record the complete pertinent employment records.  The record does not show such development took place.  

In August 2015, the Veteran submitted records that show an employer, Cook County Health & Hospitals System, granted him leave under the Family and Medical Leave Act (FMLA) on multiple occasions, and documented his sick leave between April 2007 and April 2015.  In a September 2015 letter, the AOJ requested him to identify his employers from November 2006 to April 2007 and provided a blank authorization form for VA to secure any non-VA treatment records.  The letter did not specifically request him to complete an authorization form for his employment records.  In a September 2015 statement, the Veteran reported he had submitted all requested payroll and sick-time documentation.  He also submitted a completed authorization form.  He did not identify his employer(s) from November 2006 to April 2007.  The AOJ did not advise the Veteran that his response was incomplete or secure the complete records of employment from the Cook County Health & Hospitals System as directed.    

As impact on employment is a specific criterion in rating the disability at issue, complete information regarding the regarding the impact the headaches have had on employment throughout the evaluation period (November 2006 to the present), including frequency and duration of time lost from work (and any accommodations provided) due solely to the headaches is needed.  The records submitted by the Veteran show when his employer granted him leave under the FMLA and when he used sick leave, but do not show which disability and/or sickness justified the leave.  Notably, VA treatment records suggest the Veteran requested his VA treatment providers to complete paperwork for FMLA requests due to a back [rather than headache] disability in June 2011, May 2013, May 2014, and June 2015.  Given the current state of the record, records showing the impact on employment from his headaches alone (i.e., the leave request letters from medical providers he submitted with the leave requests) are pertinent (and perhaps critical) evidence and must be secured.  If the Veteran sought treatment for headaches from private (non-VA) providers, including at the Rush University Medical Center, records of such treatment must be sought.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

[The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

1. The AOJ should ask the appellant to identify each of his employers from November 2006 to the present (accounting for all time periods), provide the approximate dates of employment with each, and provide releases for VA to secure complete employment records bearing on the instant claim for increase, including all records identifying time lost from work due specifically to the headaches (i.e. including the leave request letters from medical providers he submitted with the leave requests).  He must specifically provide such release for the complete pertinent work records from the Cook County Health & Hospitals System).  The AOJ should secure for association with the record complete pertinent employment records from all employers identified.  The AOJ should also advise him that the complete records of his private (non-VA) treatment for headaches from November 2006 to the present (including from the Rush University Medical Center and any providers identified in his employment records) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any such employment or treatment records are unavailable, the reason for their unavailability must be noted in the record.  If any employment records sought are not received pursuant to VA's request, the AOJ should advise the appellant that ultimately it is his responsibility to ensure that such private records are received.  If he does not respond to the request for complete identifying information and all authorizations for VA to secure employment records needed, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond).  (If he provides only a partial response, he should be advised that the response is incomplete and of what else is needed, and afforded opportunity to complete his submission.  If (and only if) the action sought above is all completed (and the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should proceed to the further development sought below.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his headaches from June 2015 to the present (to specifically include of his treatment at the Jesse Brown VA Medical Center (VAMC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

